On January 11, 2013, this court suspended the respondent, Megan Leigh Harrington, from the practice of law in Kansas for a period of 2 years. See In re Harrington, 296 Kan. 380, 293 P. 3d 686 (2013). The court provided that after the respondent has served 3 months of suspension, the remaining months will be stayed as long as respondent meets the terms and conditions during the balance of the period of suspension.
On April 16, 2013, respondent filed a motion for reinstatement. On April 22, 2013, the office of the Disciplinary Administrator filed a response stating that the respondent has provided appropriate documentation that she is in compliance with the conditions imposed by the court and is prepared to resume the practice of law with the conditions imposed by the court.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas with the following conditions:
1. Comply with all recommendations of her Professional Treatment Services evaluation or other identified treatment provider;
2. Continue her monitoring agreement with KALAP;
3. Allow her supervising attorney to review her practice and provide written reports to the Disciplinary Administrator as requested by the Disciplinary Administrator;
4. Maintain an ignition interlock device;
5. Submit to drug and alcohol screenings when requested to do so by the Disciplinary Administrator or the proposed supervising attorney and seek additional treatment when requested by the Disciplinary Administrator or her proposed supervising attorney; and
6. Refrain from consuming alcohol or cereal malt beverages.
It Is Therefore Ordered that the respondent’s motion be granted and that the respondent be reinstated to the practice of *181law in the state of Kansas conditioned upon her compliance with the annual continuing legal education requirements and upon her payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When die respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas, subject to all above terms and conditions.
Dated this 24th day of April, 2013.
It Is Further Ordered that this order of reinstatement of Megan Leigh Harrington shall be published in the Kansas Reports and that the costs of the reinstatement proceedings are assessed to the respondent.